 



AMENDMENT
TO
EMPLOYMENT AGREEMENT
     The EMPLOYMENT AGREEMENT entered into by and between Apollo Group, Inc.
(the Company) and Joseph L. D’Amico (the “Executive”), effective June 5, 2007
(the “Agreement”) , is hereby amended as follows, effective as of the June 15,
2007 commencement date of Executive’s employment with the Company pursuant to
such Agreement.
     1. Section 6(b) of the Agreement is hereby amended in its entirety to read
as follows:
          (b) Office and Facilities. The Executive’s principal place of
employment shall be at the Company’s corporate offices in Phoenix, AZ, and at
such location Executive shall be provided with appropriate offices and such
secretarial and other support facilities as are commensurate with the
Executive’s status with the Company and adequate for the performance of his
duties hereunder.
     2. Section 7(c)(iii) of the Agreement is hereby amended in its entirety to
read as follows:
          (iii) a relocation of the Executive’s principal place of employment by
more than fifty (50) miles from the Company’s current corporate headquarters in
Phoenix, AZ (other than a relocation of Executive’s principal place of
employment to Chicago, Illinois); provided, however that travel to other
locations as reasonably required to carry out the Executive’s duties and
responsibilities hereunder shall not be a basis for a termination for Good
Reason; or
     3. Except as modified by this Amendment, all the terms and provisions of
the Agreement shall continue in full force and effect.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and the Executive has executed this
Agreement as of the June 15, 2007 commencement date first above written.

                  JOSEPH L. D’AMICO       THE APOLLO GROUP, INC.    
 
               
/s/ Joseph L. D’Amico
      By:   /s/ Brian E. Mueller    
 
               
 
      Its:   President    

